DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
(1) the attachment device that does not include a plurality of openings extending through the first central portion (see claim 5), and
(2) the attachment surface comprises a plurality of apertures extending therethrough (see claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2115920 to Bottomore et al. (“Bottomore”).
Regarding claim 8, Bottomore discloses a soffit panel attachment device 1 comprising: a central portion 2 comprising a first major face (upper horizontal face), a second major face (lower horizontal face) parallel to the first major face, and an intermediate portion disposed between the first major face and the second major face; an attachment surface 5 comprising a substantially planar surface extending perpendicularly from the central portion at a first end of the central portion; a first flange (upper wall defining channel 4) parallel to the central portion, the first flange extending from the central portion proximate the first major face at a second end of the central portion opposite the first end; a second flange (lower wall defining channel 4) parallel to the first flange, the second flange extending from the central portion proximate the second major face at the second end such that the first flange, the second flange, and the second end of the central portion form a U-shaped channel 4 sized and shaped to receive a soffit covering material; and a plurality of openings 3 extending through the intermediate portion to form a plurality of airflow paths through the central portion from the first major face to the second major face.
Regarding claim 12, Bottomore discloses that the soffit panel attachment device comprises a single integrally formed piece of a polymeric material (pg 1, ln 49-51).
Regarding claim 15, Bottomore discloses that the attachment surface comprises a plurality of apertures extending therethrough, each aperture of the plurality of apertures sized and shaped to receive a mechanical fastener therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottomore.
Regarding claim 9, Bottomore does not disclose that the plurality of openings comprise a regularly spaced grid of hexagonal apertures. It would have been an obvious matter of design choice to modify the apertures to have a hexagonal shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 11, Bottomore does not disclose that individual apertures of the plurality of apertures are spaced apart by a distance of between approximately 0.2 inches and approximately 0.3 inches.
However, Bottomore also discloses that the size and frequency of the apertures can be varied in order to provide an optimum arrangement to provide both sufficient strength and rigidity and to prevent ingress of vermin (pg 2, ln 68-72).
In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that increasing the density of the apertures would prevent smaller vermin from entering through the soffit.
Regarding claim 13, Bottomore does not disclose that the plurality of openings 3 generally define a ventilated area of the central portion, and wherein the plurality of openings 3 occupy at least 0.4 square inches of each square inch of the ventilated area. 
However, Bottomore also discloses that the size and frequency of the apertures can be varied in order to provide an optimum arrangement to provide both sufficient strength and rigidity and to prevent ingress of vermin (pg 2, ln 68-72).
It would have been obvious to one having ordinary skill in the art at the time of invention to have alter the density of the openings to occupy at least 0.4 square inches per square inch of the ventilated area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that increasing the density of the apertures would prevent smaller vermin from entering through the soffit.
Regarding claim 14, Bottomore does not disclose that each opening of the plurality of openings has a diameter of between approximately 1/8 inch and approximately 1/16 inch.

It would have been obvious to one having ordinary skill in the art at the time of invention to have alter the diameter of the openings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that decreasing the size of the opening would prevent smaller vermin from entering through the soffit.
Regarding claim 16, Bottomore does not disclose that a length of the soffit panel attachment device is between approximately 2 feet and approximately 8 feet. It would have been an obvious matter of design choice to modify the structure of Bottomore to have such a length since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Bottomore does not disclose that the length of the soffit panel attachment device is approximately 4 feet. It would have been an obvious matter of design choice to modify the structure of Bottomore to have such a length since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottomore in view of GB 2231398 to Tubb (“Tubb”).
Regarding claim 10, Bottomore does not disclose that the plurality of openings comprise a regularly spaced grid of hexagonal or circular apertures.
Tubb discloses a soffit panel attachment device wherein a plurality of openings are circular apertures 8. It would have been an obvious matter of design choice to modify the apertures to have a circular shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent impermissible hindsight discloses applicant’s invention of a soffit lining system comprising inter alia a first and second soffit panel attachment device each having a central portion extending perpendicular to the building substrate and having a plurality of flanges extending from a second end of the central portion. The closest prior art to Bottomore does not disclose a use of a second soffit panel attachment device to support an opposed end of a soffit. Instead, it directly attaches an opposed end of the soffit to the building. Moreover, the prior art to Hardy (GB 2306979), while disclosing two soffit panel attachment device, one of the of the attachment device 5 does not disclose a central portion extending perpendicularly from the building substrate 12 and having flanges that extend from a second end of the central portion and parallel to the central portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633